804 N.E.2d 1066 (2004)
208 Ill.2d 536
281 Ill.Dec. 771
PEOPLE State of Illinois, respondent,
v.
Joanne Y. PHILLIPS, petitioner.
No. 92886.
Supreme Court of Illinois.
March 24, 2004.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its judgment in People v. Phillips, 326 Ill.App.3d 157, 259 Ill.Dec. 885, 759 N.E.2d 946 (2001). The appellate court is directed to reconsider its judgment in light of People v. Campbell, 208 Ill.2d 203, 280 Ill.Dec. 684, 802 N.E.2d 1205 (2003), to determine if a different result is warranted.